        Case 5:20-cv-00680-BLF Document 24 Filed 04/01/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     REGINALD WHITLEY,                                          Case No. 5:20-cv-00680-BLF (PR)
12
                                               Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                              MOTION TO CHANGE TIME TO FILE
                    v.                                          DISPOSITIVE MOTION
14

15   R. JAVATE,
16                                          Defendant.
17

18         Defendant moved to change the time, by 75 days, to file a dispositive motion. Having read

19   and considered Defendant’s motion to change time and the declaration of Defendant’s counsel

20   supporting the motion, and for good cause appearing, Defendant’s motion is GRANTED.

21   Defendant may file and serve a dispositive motion on or before June 21, 2021. Whitley’s opposition

22   to the dispositive motion shall be filed with the Court and served on Defendant no later than 28

23   days after Defendant’s motion is filed. Defendant shall file a reply brief 14 days after an opposition

24   is filed and served.

25         IT IS SO ORDERED.

26                  April 1, 2021
           Dated: _______________________                          ________________________________
                                                                   The Honorable Beth Labson Freeman
27                                                                 United States District Court Judge
28
                                                            1
                   [Order Granting Mot. to Change Time to File Dispositive Mot. (5:20-cv-00680-BLF (PR))
